Dear Mr. McCorquodale:
Please be advised that the office of the Attorney General is in receipt of your opinion wherein you posed the question:
  Once seized weapons are adjudicated to the Calcasieu Parish Sheriff's Office, is it a violation of  40:1798(C)(2) for those weapons to be traded with a gun manufacturer in exchange for revolvers that can be more properly utilized by it's deputies?
In Act No. 236 of the 2001 Regular Session of the Legislature there was a new provision added to 40:1798, which provides for the manner in which certain seized or forfeited weapons should be utilized.  It states in pertinent part:
  C. If the seized or forfeited firearm is contraband, the law enforcement agency shall destroy the seized or forfeited firearm.
  D. If the seized or forfeited firearm is not contraband, and if the law enforcement agency knows the owner of the seized or forfeited firearm, and if the owner did not commit any violation of any federal or state law or local ordinance in which the seized or forfeited firearm was involved, and if the owner may lawfully possess the seized or forfeited firearm, the law enforcement agency shall return the seized or forfeited firearm to the owner.
  E. If the provisions of Subsections C and D above do not apply, the law enforcement agency shall dispose of the seized or forfeited firearm in accordance with the following provisions:
    (c) The law enforcement agency may sell the firearm to a firearms dealer or a firearms manufacturer, or may use the firearm as consideration or partial consideration in an exchange with a firearms dealer or a firearms manufacturer, provided the firearms dealer or the firearms manufacturer is licensed to buy, sell, or trade that type of firearm.
In light of these newly enacted amendments, it is the opinion of this office that once any seized weapon is adjudicated to the Sheriff's office then they must follow the new procedure in 40:1798.  Therefore, if subsections C and D of 40:1798 do not apply, then the Sheriff's office may exchange the firearms with a dealer or manufacturer as long as they are licensed to buy, sell, or trade that type of firearm.
I hope this opinion has been helpful.  If I may be of further assistance, please do not hesitate to contact my office.  With warmest regards, I remain
Very Truly Yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ___________________________ INGRID F. JOHNSON Assistant Attorney General
IFJ/vc/jy
Date Released:  December 17, 2001